Grice, Justice.
This appeal is from the denial of a petition for writ of habeas corpus wherein the sole complaint is that the charge given on alibi in the criminal trial deprived petitioner of due process of law by placing an unwarranted burden of proof upon him, depriving him of the presumption of innocence and misleading and confusing the jury. This complaint is made for the first time in the habeas corpus petition.
There is no merit in this appeal. Shoemake v. Whitlock, 226 Ga. 771 (177 SE2d 677).

Judgment affirmed.


All the Justices concur.